DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 02/25/2021 and 03/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9 and 12-19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Chen et al. (US20180053051) (hereinafter Chen).
	Regarding claim 1, Chen discloses a virtual reality display device, comprising: a display screen configured to display a picture to a user, at least one infrared light source, and an [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared camera as a apart of VR imaging/display system for obtaining image of user eyes].
wherein the infrared camera is on a side of the display screen away from an eye of the user, and is configured to acquire an eye image of the eye of the user that is illuminated by the at least one infrared light source [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared camera as a apart of VR imaging/display system for obtaining image of user eyes].
	Regarding claim 2, Chen discloses further comprising a support plate on the side of the display screen away from the eye of the user, wherein the infrared camera is fixed to the support plate [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared lights and cameras and display system with modifiable assembly].
	Regarding claim 3, Chen discloses wherein the support plate comprises a central hollow opening, and the infrared camera is in the central hollow opening [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared lights and cameras and display system with modifiable assembly].
Regarding claim 4, Chen discloses further comprising at least one visible light source fixed to a side of the support plate close to the display screen, wherein the at least one visible light source is configured to provide backlight to the display screen [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared lights and cameras and display system with modifiable assembly].
	Regarding claim 5, Chen discloses wherein the at least one visible light source comprises a plurality of visible light sources, and the plurality of visible light sources are arranged in an array on the support plate [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared lights and cameras and display system with modifiable assembly and multiple infrared cameras and light sources].
	Regarding claim 6, Chen discloses further comprising at least one visible light source located on an edge of a surface on a side of the display screen close to the support plate, wherein the at least one visible light source is configured to provide backlight to the display [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared lights and cameras and display system with modifiable assembly and multiple infrared cameras and light sources].
	Regarding claim 9, Chen discloses wherein the at least one infrared light source is on a side of the support plate close to the display screen [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared lights and cameras and display system with modifiable assembly].
	Regarding claim 12, Chen discloses wherein the display screen has a plurality of symmetry axes, and the infrared camera is, on the support plate, at a position which overlaps with an intersection of the plurality of symmetry axes [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared lights and cameras and display system with modifiable assembly].
	Regarding claim 13, Chen discloses further comprising a lens tube, wherein the display screen is at an end of the lens tube away from the eye of the user [Figs. 1-8, ABS, 0018-0020, 0038-0058; cameras and display system].
	Regarding claim 14, Chen discloses wherein an end of the lens tube close to the eye of the user is provided with the at least one infrared light source [Figs. 1-8, ABS, 0018-0020, 0038-0058; cameras and display system].
	Regarding claim 15, Chen discloses wherein the display screen is capable of transmitting infrared light emitted by the at least one infrared light source [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared lights and cameras and display system with modifiable assembly].
	Regarding claim 16, Chen discloses further comprising a lens, wherein the lens is at an end of the lens tube close to the eye of the user, and is configured to image the picture displayed by the display screen [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared lights and cameras and display system with modifiable assembly].
	Regarding claim 17, Chen discloses wherein the lens comprises a micro-lens array [Figs. 1-8, ABS, 0018-0020, 0038-0058; infrared lights and cameras and display system with modifiable assembly].
	Regarding claim 18, Chen discloses a calculation method of a line-of-sight angle, comprising: acquiring, by the virtual reality display device according to claim 1, the eye image of the eye of the user that is illuminated by the at least one infrared light source; processing the eye image to obtain a pupil position on the eye image; and calculating the line-of-sight angle of the user according to the pupil position [0038-0058; illumination angle relating to line of sight and eye detection].
	Regarding claim 19, Chen discloses comprising the virtual reality display device according to claim 1 [Figs. 1-8, 0018-0026; VR display].
	
Allowable Subject Matter
Claims 7-8, 10-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Chen et al (US20180053051). However Chen, or any other prior arts of record do not explicitly disclose four infrared light source sources are evenly distributed around the infrared camera and processing the eye image to obtain a pupil position on the eye image; and calculating a line-of-sight angle of the user according to the pupil position, when taken in the environment of the independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483